department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov kik kek kkee legend taxpayer a ira xx ira y bank a bank b employee q amount amount amount account a date date eek wee ale ee ee nial ee ee kkk page dear this letter is in response to your request dated date as supplemented by written correspondence dated date and date in which you request a waiver of the 60-day rollover period contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date he went to bank a and withdrew amount from ira x and amount from ira y taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code of amount from ira x and ira y was due to financial_institution error taxpayer a asserts that amount has not been used for any purpose taxpayer a represents that he was the owner of ira x and ira y individual_retirement_arrangements maintained at bank a on his behalf taxpayer a represents that on date he received distributions of amount from ira x and amount from ira y with the intent of rolling over amount a portion of the sum of amount and amount into an ira at another financial_institution taxpayer a further represents that on date employee q of bank a told him that he had days to rollover amount and amount into another ira on date taxpayer a deposited amount and amount into a savings account at bank b on date within days of date account a to open a tax-qualified ira and complete a rollover of taxpayer a went to bank b amount into that ira a bank b employee told taxpayer a that he could not complete rollover window taxpayer a represents that a rollover because he missed his 60-day a tax-qualified ira within the 60-day period his failure to prescribed by sec_408 of the code was due to an error committed by employee q of bank a and his reliance on the mistaken advice of employee q of bank a taxpayer a represents that amount has not been used for any purpose rollover amount into based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- pages i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a did not provide any documentation other than his own statement that supports the alleged financial_institution error accordingly taxpayer a has not provided sufficient documentation to support a favorable ruling under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x and ira y and thus ea page amount will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling contac at address all correspondence to se t ep ra t2 please sincerely yours donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kek kek kik
